         Case 1:19-cr-00914-NRB Document 32 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
UNITED STATES OF AMERICA,

                                                         MEMORANDUM
             - against -
                                                     19 Cr. 914 (NRB)
MARCUS ROBERSON,

               Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       The Court has reviewed the parties’ submissions related to the

defendant’s motion to suppress. In the defendant’s reply memorandum,

the defendant proposed that the Government submit affidavits in

support of the position that the officers in fact knew of the

outstanding arrest warrant for Mr. Roberson when they stopped and

arrested him.    See ECF No. 31 at 4 n.1.      Without suggesting that the

Government is required to submit affidavits before a hearing may be

held, given the Court’s inability, due to the COVID-19 pandemic, to

promptly hold a hearing on the suppression motion as proposed by the

Government, see ECF No. 28 at 3, the Court has concluded that the

submission of affidavits from the arresting officers or those from

whom   the   officers   assert   they   received    information    about   Mr.

Roberson, could be of assistance to the Court in resolving the

pending motion.

Dated:            New York, New York
                  May 26, 2020

                                         _____________________________
                                         NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE
